Citation Nr: 1300815	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-39 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a headache disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2004 to February 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in January 2010, a statement of the case was issued in August 2010, and a substantive appeal was received in September 2010.

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Headache Disability

Further development is necessary prior to a merits analysis of the Veteran's claim of service connection for a headache disability.  Upon review of the Veteran's service treatment records (STRs), an August 2008 record revealed that the Veteran grinds her teeth at night and then wakes up with jaw soreness and headaches.  It was noted that the Veteran had not been using her night guard (to prevent grinding of the teeth (bruxism)) for about a year.  A medical assessment of the Veteran in December 2008 revealed that the Veteran had frequent or severe headaches, which she attributed to grinding her teeth for the past couple of years.  She was recommended for orthodontics.   

Post-separation, the Veteran received a neurologic VA examination in September 2009.  The examiner noted a history of headaches, which the Veteran claimed started in 2006.  The Veteran complained of pouring tenderness over the left temporomandibular joint (TMJ).  The examiner gave a diagnosis of recurrent headaches that are secondary to her TMJ defect.  

Here, the Veteran is not service-connected for TMJ.  However, the Board finds that a claim of service connection for TMJ/bruxism has been implicitly raised by the service treatment record together with the September 2009 VA's examiner's comment that the headaches are due to a TMJ defect.  Since the headache issue may be impacted by the determination on the implied ZTMJ/bruxism claim, the claims must be considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As such, adjudication of the Veteran's headache disability is deferred pending development and adjudication of the newly raised TMJ claim.

Left Knee Disability

Addressing the Veteran's claim for service connection for a left knee disability, the Board notes that the service treatment records only include records documenting right knee pain.

However, post-service VA treatment records reveal complaints of bilateral knee pain, with a diagnosis of tendinitis and possible chondromalacia.  When the Veteran received a VA joints examination in September 2009, the examiner noted a diagnosis of tendinitis, but evidence does not show that the examiner considered this diagnosis in his assessment.  The examiner did report that the Veteran had normal range of motion, with full extension and flexion to 140 degrees in both knees.  The examiner noted that with repetitive movements, range of motion does not decrease.  However, as to a final diagnosis, the examiner concluded right knee strain with no decreased range of motion.  This diagnosis does not appear to consider the tendinitis diagnosis for the left knee.  Further, the examination did not result in any nexus opinion.   

Thus, the Board finds that there is currently insufficient medical evidence on file for making a decision on this claim.  Therefore, the Board finds that a VA examination and medical opinion based on full consideration of the Veteran's documented assertions of left knee pain and the diagnosis of tendinitis is needed to resolve her claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a duty to remand a case if further evidence or clarification of the evidence is essential for a proper appellate decision); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to furnish the Veteran with VCAA notice regarding the newly raised claim of service connection for TMJ and/or bruxism.

2.  The RO should take appropriate action to obtain and associate with the claims file any pertinent outstanding VA and private medical records to the claims on appeal.

3.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for an appropriate VA examination in connection with the TMJ/bruxism claim.  It is imperative that the claims file be made available to the examiner for review.  The examiner should clearly report whether the Veteran suffers from a TMJ defect and/or bruxism.  If so, the examiner should then offer opinions in response to the following:  

     a)  Is it at least as likely as not (a 50% or higher degree of probability) that any current TMJ and/or bruxism disability was manifested during service or is otherwise causally related to service?  

     b)  If so, is it at least as likely as not (a 50% or higher degree of probability) that any current headache disability is proximately due to, or aggravated by, such TMJ/bruxism disability?

A detailed rationale should be furnished for all opinions.

4.  The Veteran should also be scheduled for an appropriate VA examination to ascertain the nature and etiology of her claimed left knee disability.  .  It is imperative that the claims file be made available to the examiner for review.  Based on examination of the Veteran and review of the claims file, the examiner should respond to the following:

a)  Please identify (by medical diagnosis) the Veteran's current left knee disabilities, if any;
  
b)  For each left knee disability diagnosed, please provide an opinion whether it is at least as likely as not (a 50 percent or higher probability) causally related to the Veteran's service?

The examiner must explain the rationale for all opinions, to include discussion of inservice left knee symptoms..

5.  After completion of the above, the RO should formally adjudicate the new implied claim of service connection for TMJ and/or bruxism.  The Veteran and her representative should be furnished notice of the decision and notice of appellate rights and procedures so that she may have the opportunity to initiate an appeal on the TMJ and/or bruxism issue is she so wishes.

6.  Thereafter, the RO should review the record and readjudicate the Veteran's claims for headache disability and for left knee disability.  If service connection has been granted for TMJ and/or bruxism, the RO's analysis of the headache issue should include consideration of a secondary service connection theory.  If the claims remain denied, the Veteran should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


